Dismissed and Memorandum Opinion filed December 15, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00819-CV

     IN THE INTEREST OF J.L.G, T.R.W. AND K.M.M., CHILDREN


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-00306J

                 MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The judgment was signed
August 17, 2016. A motion for new trial was filed August 22, 2016. Appellant’s
notice of appeal was filed October 10, 2016.

      An appeal from a judgment terminating the parent-child relationship is
accelerated and governed by the rules for accelerated appeals in civil cases. Tex.
Fam. Code Ann. § 109.002(a); Tex. R. App. P. 28.4(a). In an accelerated appeal,
the notice of appeal must be filed within 20 days after the judgment or order is
signed. Tex. R. App. P. 26.1(b). Moreover, neither a motion for new trial, a
request for findings of fact and conclusions of law, nor any other post-trial motion
in the trial court will extend the deadline for filing a notice of appeal under Rule
26.1(b) of the Texas Rules of Appellate Procedure. Tex. R. App. P. 28.1(b).

      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time.           See
Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor
to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner.        See Tex. R. App. P. 26.3,
10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617–18. Appellant’s notice of appeal was
not filed within the fifteen-day period provided by Rule 26.3.

      On October 20, 2016, notification was transmitted to all parties of the
Court’s intent to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant filed a response in which he contends there are meritorious
grounds for continuing the appeal. Specifically, appellant asserts that appellate
counsel was appointed after the deadline for filing an appeal and that trial counsel
filed an untimely notice of appeal because she was unaware of the accelerated
deadline and mistakenly believed that a motion for new trial extended the deadline.
Appellant’s response fails to demonstrate that this court has jurisdiction over the
appeal.

      This court does not have jurisdiction to consider any appeal unless our
jurisdiction has been timely invoked. See In re K.A.F., 160 S.W.3d 923, 928 (Tex.
2005). Although the higher court may grant an out-of-time appeal under certain
circumstances—such as a showing of ineffective assistance of counsel in failing to

                                          2
timely file the appeal—we may not suspend the rules to alter the time to perfect a
civil appeal. See id. (claim that appellant should be allowed to pursue on out-of-
time appeal on grounds of ineffective assistance had not been preserved by raising
it in the court of appeals); and Tex. R. App. P. 2.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Jamison, and Donovan.




                                           3